             Case 5:21-cv-00523-F Document 9 Filed 08/02/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA


 LEELLIS EDWARDS,                            )
                                             )
    Plaintiff,                               )
                                             )
 -vs-                                        )      Case No. CIV-21-0523-F
                                             )
 OKLAHOMA COUNTY                             )
 DETENTION CENTER TRUST,                     )
 et al.,                                     )
                                             )
    Defendants.                              )

                                        ORDER

         Plaintiff Leellis Edwards, a state prisoner appearing pro se, brings this action
under 42 U.S.C. § 1983.
         Before the court is Magistrate Judge Suzanne Mitchell’s Report and
Recommendation of June 28, 2021.             Doc. no. 8 (the Report).       The Report
recommends the court dismiss this action without prejudice under Rule 41(b), Fed.
R. Civ. P., based on plaintiff’s failure to prosecute and follow the court’s orders and
rules.
         The Report advised plaintiff of the right to object to the Report by July 19,
2021. The Report also advised that failure to timely object to the Report would
waive appellate review of the factual and legal issues addressed in the Report. No
objection has been filed, and plaintiff has not sought an extension of time within
which to object to the Report.
         Upon review, and with no objection to the Report having been filed, the
Report is ACCEPTED, ADOPTED and AFFIRMED. As recommended in the
Report, this action is hereby DISMISSED without prejudice under Rule 41(b), Fed.
             Case 5:21-cv-00523-F Document 9 Filed 08/02/21 Page 2 of 2




R. Civ. P., for failure to prosecute and follow the court’s orders and rules as set out
in more detail in the Report.
        IT IS SO ORDERED this 2nd day of August, 2021.




21-0523p001.docx




                                          2
